Name: Commission Regulation (EEC) No 1081/87 of 15 April 1987 fixing for Great Britain the level of the variable slaughter premium for sheep and the amounts to be charged on products leaving region 5
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 4. 87 Official Journal of the European Communities No L 104/37 COMMISSION REGULATION (EEC) No 1081/87 of IS April 1987 fixing for Great Britain the level of the variable slaughter premium for sheep and the amounts to be charged on products leaving region 5 and in Article 4 ( 1 ), (3) and (4) of Regulation (EEC) No 1633/84 that the variable slaughter premium for sheep certified as eligible in the United Kingdom, and the amounts to be charged on products leaving region 5 of the aforesaid Member State during the week beginning 23 March 1987, shall be set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : Article 1 For sheep or sheepmeat certified as eligible in the United Kingdom in region 5, within the meaning of Article 3 (5) of Regulation (EEC) No 1837/80, for the variable slaughter premium during the week beginning 23 March 1987 the level of the premium shall be equivalent to the amount fixed in Annex I. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ( ¢), as last amended by Regulation (EEC) No 794/87 (*), Having regard to Commission Regulation (EEC) No 1633/84 of 8 June 1984 laying down detailed rules for applying the variable slaughter premium for sheep and repealing Regulation (EEC) No 2661 /80 (3), as last amended by Regulation (EEC) No 1860/86 (4), and in particular Articles 3 (1 ) and 4 ( 1 ) thereof, Whereas the United Kingdom is the only country which grants the variable slaughter premium, in region 5, within the meaning of Article 3 (5) of Regulation (EEC) No 1837/80 ; whereas it is necessary therefore for the Commission to fix, for the week beginning 23 March 1987, the level of the premium and the amount to be charged on products leaving that region ; Whereas Article 3 ( 1 ) of Regulation (EEC) No 1633/84 stipulates that the level of the variable slaughter premium is to be fixed each week by the Commission ; Whereas Article 4 ( 1 ) of Regulation (EEC) No 1633/84 lays down that the amount to be charged on products leaving region 5 shall be fixed weekly by the Commis ­ sion ; Whereas it follows from the application of the rules laid down in Article 9 ( 1 ) of Regulation (EEC) No 1837/80 Article 2 Fdr products referred to in Article 1 (a) and (c) of Regula ­ tion (EEC) No 1837/80 which left the territory of region 5 during the week beginning 23 March 1987, the amounts to be charged shall be equivalent to those fixed in Annex II hereto . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 23 March 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 April 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183, 16 . 7 . 1980, p. 1 . 0 OJ No L 79, 21 . 3 . 1987. p. 3 . (3) OJ No L 154, 9 . 6 . 1984, p. 27 . V) OJ No L 161 , 17. 6 . 1986, p. 25 . No L 104/38 Official Journal of the European Communities 16 . 4. 87 ANNEX I Level of variable slaughter premium for certified sheep in region 5 for the week commencing 23 March 1987 Description Premium Certified sheep or sheepmeat 97,814 ECU per 100 kilograms of estimated or actual dressed carcase weight (') (') Within the weight limits laid down by Article 1 ( 1 ) (b) of Regulation (EEC) No 1633/84. 16 . 4. 87 Official Journal of the European Communities No L 104/39 ANNEX II Amount to be charged for products leaving region 5 during the week commencing 23 March 1987 (ECU/100 kg) \ Amounts CCT heading No Description J A. Products qualifying for the premium specified in Article 9 of Regulation (EEC) No 1837/80 B. Products specified at the second, third and fourth indents of the first subparagraph of Article 4 (4) of Regulation (EEC) No 1633/84 (') C. Products specified at the first indent of the first subparagraph of Article 4 (4) of Regulation (EEC) No 1633/84 (') I Live weight Live weight Live weight 01.04 B Live sheep and goats other than pure-bred breeding animals 45,973 22,986 4,597 Net weight Net weight Net weight 02.01 A IV a) Meat of sheep or goats , fresh or chilled : \ l 1. Carcases or half-carcases 97,814 48,907 9,781 2. Short forequarters 68,470 3 . Chines and/or best ends 107,595 4. Legs 127,158 5. Other : \ aa) Unboned (bone-in) bb) Boned or boneless 127,158 178,021 02.01 A IV b) Meat of sheep or goats , frozen : 1 . Carcases or half-carcases 2. Short forequarters 3 . Chines and/or best ends 4. Legs 5 . Other : aa) Unboned (bone-in) bb) Boned or boneless 73,361 51,353 80,697 95,369 95,369 133,517 02.06 C II a) Meat of sheep or goats , salted in brine, dried or smoked : 1 . Unboned (bone-in) 2. Boned or boneless 127,158 178,021 ex 16 02 B III b) 2 aa) 1 1 ) Other prepared or preserved meat or meat offal of sheep or goats , uncooked ; mixtures of cooked meat or offal and uncooked meat or offal :  unboned (bone-in)  boned or boneless 127,158 178,021 (') Eligibility for these reduced amounts is subject to compliance with the conditions laid down in the second subparagraph of Article 5 (3) of Regulation (EEC) No 1633/84.